Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 1 of 9 Page ID #:94


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
Title:   Thomas Schneider v. Rash, Curtis and Associates
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                            Court Reporter:
          Rita Sanchez                             Not Reported

          Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
          None Present                             None Present

Proceedings (In Chambers):             ORDER RE: MOTION TO DISMISS
                                       PLAINTIFF’S COMPLAINT [12]

       Before the Court is Defendant Rash Curtis & Associates’ Motion to Dismiss
Plaintiff’s Complaint (the “Motion”), filed on April 5, 2019. (Docket No. 12).
Plaintiff Thomas Schneider filed an Opposition on May 6, 2019. (Docket No. 17).
Defendant filed a Reply on May 13, 2019. (Docket No. 18).

     The Court has read and considered the papers on the Motion, and held a hearing
on May 20, 2019.

      For the reasons set forth below, the Motion is GRANTED in part and DENIED
in part as follows:

          DENIED as to Plaintiff’s claim under 15 U.S.C. § 1962e(11) and
           GRANTED without leave to amend as to Plaintiff’s remaining claims
           under the FDCPA. While Plaintiff’s claim under § 1962e(11) does not
           involve a bankruptcy-laden determination, Plaintiff’s other claims
           necessarily do and are therefore preempted by the Bankruptcy Code.

          DENIED as to Plaintiff’s TCPA claim. Defendant fails to establish that
           there is no dispute of fact as to whether Plaintiff provided his cell phone
           number to the original creditor.



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 2 of 9 Page ID #:95


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
Title:   Thomas Schneider v. Rash, Curtis and Associates
           DENIED as to Plaintiff’s RFDCPA claim. Because the Court does not
            dismiss Plaintiff’s § 1962e(11) or TCPA claims, the Court exercises
            supplemental jurisdiction over Plaintiff’s state law claim.

  I.   BACKGROUND

       The Complaint alleges the following facts, which the Court takes as true and
construes in the light most favorable to Plaintiff. See, e.g., Schueneman v. Arena
Pharm., Inc., 840 F.3d 698, 704 (9th Cir. 2016) (restating generally-accepted principle
that “[o]rdinarily, when we review a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), we accept a plaintiff’s allegations as true ‘and construe them in the
light most favorable’ to the plaintiff”) (quoting Zucco Partners, LLC v. Digimarc
Corp., 552 F.3d 981, 989 (9th Cir. 2009)).

       In June 2017, Plaintiff received a series of medical services from Anesthesia
Association of Ventura County (“AAVC”). (Complaint (“Compl.”) ¶ 7 (Docket No.
1)). Due to financial hardship, Plaintiff defaulted on his payments to AAVC, thus
incurring an outstanding obligation in the amount of $3,919.07 (the “Subject Debt”).
(Id. ¶ 8).

      On September 22, 2017, Plaintiff filed a Chapter 7 bankruptcy petition in the
United States Bankruptcy Court for the Central District of California. (Id. ¶ 9). On
January 8, 2018, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s
bankruptcy case of all dischargeable debts, including the Subject Debt. (Id. ¶ 10).

       On February 4, 2019, Plaintiff received an automated text message on his cell
phone from Defendant attempting to collect upon the Subject Debt. (Id. ¶ 11). The
entire text message read in full: “Hello, this is an attempt to collect a debt. Please call
our office at 866-729-2722. Ref# 3341872. Sincerely Rash Curtis & Asso. Reply
STOP to opt out[.]” (Id. ¶ 12). That same day, Defendant also mailed or caused to be
mailed a collection letter to Plaintiff attempting to collect upon the Subject Debt. (Id.
¶ 16).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 3 of 9 Page ID #:96


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
Title:   Thomas Schneider v. Rash, Curtis and Associates
       Plaintiff has never had a relationship with Defendant and therefore has not
provided Defendant with consent to contact him using an automated message. (Id.
¶ 15).

        Plaintiff commenced this action on February 14, 2019, asserting three claims for
relief: (1) violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
§§ 1692e, 1692f; (2) violations of the Telephone Consumer Protection Act (“TCPA”),
47 U.S.C. § 227(b); and (3) violations of the Rosenthal Fair Debt Collection Practices
Act (“RFDCPA”), Cal. Civ. Code § 1788.17. (Id. ¶¶ 22-47).

 II.   LEGAL STANDARD

      In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
Circuit progeny.

       “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,
550 U.S. at 570). The Court must disregard allegations that are legal conclusions, even
when disguised as facts. See id. at 681 (“It is the conclusory nature of respondent’s
allegations, rather than their extravagantly fanciful nature, that disentitles them to the
presumption of truth.”); Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d
990, 996 (9th Cir. 2014). “Although ‘a well-pleaded complaint may proceed even if it
strikes a savvy judge that actual proof is improbable,’ plaintiffs must include sufficient
‘factual enhancement’ to cross ‘the line between possibility and plausibility.’” Eclectic
Props., 751 F.3d at 995 (quoting Twombly, 550 U.S. at 556-57) (internal citations
omitted).

       The Court must then determine whether, based on the allegations that remain and
all reasonable inferences that may be drawn therefrom, the complaint alleges a
plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 4 of 9 Page ID #:97


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
Title:   Thomas Schneider v. Rash, Curtis and Associates
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
complaint states a plausible claim for relief is ‘a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.’” Ebner v.
Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
the facts as pleaded in the complaint indicate that there are two alternative
explanations, only one of which would result in liability, “plaintiffs cannot offer
allegations that are merely consistent with their favored explanation but are also
consistent with the alternative explanation. Something more is needed, such as facts
tending to exclude the possibility that the alternative explanation is true, in order to
render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
Somers, 729 F.3d at 960.

       If a defendant seeks to challenge not the plaintiff’s substantive allegations but
the Court’s subject matter jurisdiction, the motion to dismiss must be brought under
Rule 12(b)(1). “Although the defendant is the moving party in a motion to dismiss
brought under Rule 12(b)(1), the plaintiff is the party invoking the court’s jurisdiction.
As a result, the plaintiff bears the burden of proving that the case is properly in federal
court.” Brooke v. Kashl Corp., 362 F. Supp. 3d 864, 871 (S.D. Cal. 2019) (citing
McCauley v. Ford Motor Co., 264 F.3d 952, 957 (9th Cir. 2001)). A jurisdictional
attack under Rule 12(b)(1) may be “facial or factual.” Safe Air for Everyone v. Meyer,
373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack, the complaint’s allegations
must be accepted as true. Id. But “in a factual attack, the challenger disputes the truth
of the allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id.
In that case, facts tending to prove or disprove jurisdiction “are not afforded
presumptive truthfulness.” Young v. United States, 769 F.3d 1047, 1052 (9th Cir.
2014).

III.   DISCUSSION

       A.    FDCPA Claims

     Defendant argues that Plaintiff’s claims under the FDCPA are preempted by the
Bankruptcy Code. (Mot. at 4). Defendant explains that Plaintiff’s claim that

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 5 of 9 Page ID #:98


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
Title:   Thomas Schneider v. Rash, Curtis and Associates
Defendant violated 15 U.S.C. §§ 1692e and 1692f are “essentially alleged violations of
11 U.S.C. § 524 [of the Bankruptcy Code] – better known as the discharge injunction[,]
. . . because the FDCPA violations turn on a determination of whether the debt was
actually discharged.” (Id. at 5). Under these circumstances, Defendant argues,
Plaintiff’s remedy lies in the Bankruptcy Code, not the FDCPA. (Id. at 6).

      In support, Defendant points to Walls v. Wells Fargo Bank, N.A., 276 F.3d 502,
510 (9th Cir. 2002), in which the Ninth Circuit explained:

      The Bankruptcy Code provides its own remedy for violating § 524, civil
      contempt under § 105. To permit a simultaneous claim under the FDCPA
      would allow through the back door what Walls cannot accomplish through
      the front door – a private right of action. This would circumvent the
      remedial scheme of the Code under which Congress struck a balance
      between the interests of debtors and creditors by permitting (and limiting)
      debtors’ remedies for violating the discharge injunction to contempt. . . .
      Nothing in either Act persuades us that Congress intended to allow
      debtors to bypass the Code’s remedial scheme when it enacted the
      FDCPA. While the FDCPA’s purpose is to avoid bankruptcy, if
      bankruptcy nevertheless occurs, the debtor’s protection and remedy
      remain under the Bankruptcy Code.

The Ninth Circuit concluded that, “[b]ecause Walls’s remedy for violation of § 524 no
matter how cast lies in the Bankruptcy Code, her simultaneous FDCPA claim is
precluded.” Id. at 511. Defendant argues that the same result is required here, as
Plaintiff has expressly pled that his claims under the FDCPA and RFDCPA are a result
of Defendant’s attempt to collect a debt that is subject to the discharge injunction.
(Mot. at 6).

       In Opposition, Plaintiff attempts to distinguish Walls along the same lines as the
district court did in Forsberg v. Fidelity National Credit Services, Ltd., No. 03CV2193-
DMS(AJB), 2004 WL 3510771 (S.D. Cal. Feb. 26, 2004). There, the district court
determined that Walls did not apply to preclude plaintiff’s claims under the FDCPA
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 6 of 9 Page ID #:99


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
Title:   Thomas Schneider v. Rash, Curtis and Associates
because, unlike the defendant in Walls, the defendant sued by Forsberg “was not
specifically enjoined by the Bankruptcy Court from pursuing the debt.” Id. at *7.
Plaintiff explains that, similar to the situation in Forsberg, Defendant was not a party to
the original bankruptcy, and it was therefore not specifically enjoined by the discharge
injunction. (Opp. at 7-8).

       In Reply, Defendant acknowledges the district court’s holding in Forsberg but
argues that to follow Forsberg would be to subject Defendant “to strict liability for the
collection of an alleged discharge debt that it was never given notice of in the first
instance.” (Reply at 3). Defendant also argues that Plaintiff fails to address Harvey v.
AllianceOne Receivables Management, Inc., No. CV-10-5091-RMP, 2011 WL
2791078 (E.D. Wash. July 18, 2011) in his Opposition. (Reply at 3). There, the
district court concluded that Walls precludes an award of damages under the FDCPA
for alleged violations of § 524 of the Bankruptcy Code by the defendant debt collection
agency despite the bankruptcy notice being sent to the original creditor. Id. at *2.
Defendant argues further that § 524 does not expressly exclude a creditor from being
held in civil contempt solely because it was not given original notice of the bankruptcy.
(Reply at 6).

      The Court agrees with Defendant. In Walls, the Ninth Circuit emphasized that
an FDCPA claim based on an alleged violation of § 524 would “entail bankruptcy-
laden determinations” more appropriate for a bankruptcy court. Walls, 276 F.3d at 510.
And indeed, more recent authority from the same district as in Forsberg dismissed an
FDCPA claim despite the fact that defendant was not served with a discharge
injunction because “Plaintiff’s allegations are dependent on the discharged nature of
the debt and are properly addressed under the remedial scheme provided for in the
Bankruptcy Code.” Scally v. Ditech Fin., LLC, No. 16CV1992-WQH-WVG, 2017 WL
371996, at *6 (S.D. Cal. Jan. 26, 2017).

       Plaintiff argues further, however, that even if the Court determines that
Plaintiff’s claims stemming from Defendant’s attempts to collect upon a debt no longer
due are preempted, Plaintiff has stated claims against Defendant which are
“independent of and have no relation to his bankruptcy” that the Motion fails to
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 7 of 9 Page ID #:100


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
 Title:   Thomas Schneider v. Rash, Curtis and Associates
 address. (Opp. at 12). Specifically, Plaintiff argues that the Complaint includes a
 claim against Defendant for failing to provide the disclosures required by 15 U.S.C.
 § 1962e(11). (Id. at 13). 15 U.S.C. § 1962e(11) provides in relevant part:

       The failure to disclose in the initial written communication with the
       consumer . . . that the debt collector is attempting to collect a debt and that
       any information obtained will be used for that purpose, and the failure to
       disclose in subsequent communications that the communication is from a
       debt collector . . . .

 Id. Plaintiff argues that under this section of the statute, Defendant was required to
 state in its text message to Plaintiff that “any information obtained would be used for
 the purpose of debt collection” and “that the communication was from a debt
 collector.” (Opp. at 13). At the hearing, Plaintiff reiterated his argument that a claim
 under § 1962e(11) does not involve bankruptcy-laden determinations.

        In its Reply, Defendant argues that Plaintiff’s claim under 15 U.S.C. § 1962e(11)
 is likewise preempted, as it involves a determination of whether Defendant was
 collecting upon a “debt,” which depends on whether or not the debt was actually
 discharged in the bankruptcy proceeding. (Reply at 6). However, other courts in this
 Circuit have determined that claims under 15 U.S.C. § 1962e(11) “do not involve
 bankruptcy-laden determinations[.]” Orchard v. JPMorgan Chase Bank, N.A. (In re
 Orchard), No. 09-65380-TMR13, 2013 WL 6254037, at *6 (Bankr. D. Or. Dec. 4,
 2013); Church v. Onewest Bank FSB, No. CIV. 10-1057-HU, 2011 WL 2419896, at *1
 (D. Or. June 15, 2011) (same).

       Accordingly, the Motion is DENIED as to Plaintiff’s claim under 15 U.S.C.
 § 1962e(11) and GRANTED without leave to amend as to Plaintiff’s other claims
 under the FDCPA.

       B.     TCPA Claim

        Defendant argues that Plaintiff’s allegations that he did not directly provide his
 cell phone number to Defendant are insufficient to establish a violation of the TCPA
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 8 of 9 Page ID #:101


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
 Title:   Thomas Schneider v. Rash, Curtis and Associates
 because in the medical debt context prior express consent is established with the
 provision of a cell phone number to the original creditor, and Plaintiff fails to plead that
 consent was not given to the original creditor. (Mot. at 7 (citing Mais v. Gulf Cost
 Collection Bureau, Inc., 768 F.3d 1110, 1125-26 (11th Cir 2014))).

        The elements of a TCPA claim are: “(1) the defendant called a cellular
 telephone; (2) using an automatic telephone dialing system [“ATDS”]; (3) without the
 recipient’s prior express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d
 1036, 1043 (9th Cir. 2012).

        The parties do not dispute that the Ninth Circuit views prior express consent as
 an affirmative defense to be raised and proven by a defendant. (Opp. at 15; Reply at
 8). Plaintiff argues that a motion under Rule 12(b)(6) cannot be granted based upon an
 affirmative defense unless that “defense raises no disputed issue of fact.” (Opp. at 15
 (quoting Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984))). Plaintiff argues
 that whether Plaintiff provided the creditor with his cell phone number is a fact in
 dispute, and that Defendant cannot offer any evidence at this juncture to show an
 absence of a dispute on this fact. (Id.).

        The Court agrees with Plaintiff that a dispute of fact remains as to whether
 Plaintiff provided the creditor with his cell phone number; obviously, such a dispute
 cannot be resolved on a motion to dismiss (or perhaps even on summary judgment,
 depending on what discovery reveals). Therefore, dismissal at this stage is
 unwarranted.

       Accordingly, the Motion is DENIED as to Plaintiff’s TCPA claim.

       C.     RFDCPA Claim

        Defendant argues that in the event the Court dismisses both of Plaintiff’s federal
 claims, Defendant “insists that this Court decline to exercise pendent jurisdiction over
 the remaining RFDCPA claims.” (Mot. at 9). However, because the motion is denied
 in part as to Plaintiff’s FDCPA claim and denied as to Plaintiff’s TCPA claim, the
 Court will exercise jurisdiction over Plaintiff’s state law claim.
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:19-cv-01119-MWF-SK Document 22 Filed 06/18/19 Page 9 of 9 Page ID #:102


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 19-1119-MWF (SKx)                     Date: June 18, 2019
 Title:   Thomas Schneider v. Rash, Curtis and Associates
 IV.   CONCLUSION

       For the reasons set forth above, the Motion is GRANTED in part and DENIED
 in part as follows:

           DENIED as to Plaintiff’s claim under 15 U.S.C. § 1962e(11) and
            GRANTED without leave to amend as to Plaintiff’s remaining claims
            under the FDCPA;

           DENIED as to Plaintiff’s TCPA claim; and

           DENIED as to Plaintiff’s RFDCPA claim.

       Defendant shall file its Answer to the Complaint on or before July 2, 2019.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
